Title: To Alexander Hamilton from Timothy Pickering, 9 April 1798
From: Pickering, Timothy
To: Hamilton, Alexander



Philadelphia April 9. 1798.
Dear Sir,

This morning the dispatches from our envoys are published, and I inclose a copy.
In your letter of March 27th in answer to mine of the 25th just then received, you say, “I shall write again to-morrow.” I have received no letter from you since that of the 27th. which I mention on the presumption that you may have written, and because if you have, it is important on every account that it should be known.
You will readily imagine what apologies our internal enemies make for the French Government. Jefferson says that the Directory are not implicated in the villainy and corruption displayed in these dispatches—or at least that these offer no proof against them. Bache’s paper of last saturday says “That M. Talleyrand is notoriously anti republican; that he was the intimate friend of Mr. Hamilton, Mr. King and other great federalists, and that it is probably owing to the determined hostility which he discovered in them towards France, that the Government of that country consider us only as objects of plunder.”
I am very truly yours

T Pickering
Alexander Hamilton Esqr.

